ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 1/7/21 has been entered.  Claims 1, 2, 4-17 and 23-32 are pending.  Claims 1, 2, 4-7  and 9-15 have been amended.  Claims 3 and 18-20 have been cancelled.  New claims 23-32 have been added.
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 1/7/21, with respect to the amendments to claim 1 have been fully considered.  While Applicant has merely incorporated the indicated allowable subject matter of original claim 3 into the independent claims, upon further consideration of the amendments in view of the Buesing reference, it appears Buesing would still read on the at the independent claims as amended.  Per the attached interview summary Applicant and Examiner discussed potential amendments to overcome the Buesing reference and place the application in condition for allowance.  See the attached interview summary for details.  
Applicant’s amendments in combination with the Examiner’s Amendment below place the application in condition for allowance.
Applicant’s request for rejoinder of the withdrawn claims has been granted in view of the allowed claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows; this listing of claims will replace all prior versions, and listings, of claims in the application:

A flex beam for coupling a rotor blade to a rotor hub, the flex beam comprising:
a first composite laminate forming a first skin of the flex beam;
a second composite laminate located opposite the first composite laminate and forming a second skin of the flex beam;
a third composite laminate located between the first composite laminate and the second composite laminate;
a plurality of first resilient core members, each one of the plurality of first resilient core members extending transversely from the first composite laminate [[and]] to the third composite laminate, each one of the plurality of first resilient core members including:
a first segment having a first height and a first thickness;
a second segment extending from the first segment in a first direction defined by a first radius of curvature between the first and second segments, the second segment having a second height and a second thickness; and

a plurality of second resilient core members, each one of the plurality of second resilient core members extending transversely from the second composite laminate [[and]] to the third composite laminate. 

The flex beam of claim 1, wherein each one of the plurality of first resilient core members [[are]] is coupled to the first composite laminate via a corresponding one of a plurality of pi joints. 

(Canceled) 

The flex beam of claim 1, wherein the first height is greater than the second height, and the third height is greater than the first height.

The flex beam of claim 1, wherein the first thickness, the second thickness and the third thickness are substantially equal to one another.

The flex beam of claim 1, wherein the first radius of curvature is substantially equal to the second radius of curvature.

The flex beam of claim 1, wherein [[the]] respective ones of the plurality of first resilient core members are uniformly spaced apart from one another.

The flex beam of claim 1, wherein a first one of the plurality of first resilient core members is spaced apart from a second one of the plurality of first resilient core members by a first distance, and the second one of the plurality of first resilient core members is spaced apart from a third one of the plurality of first resilient core members by a second distance greater than the first distance.  

The flex beam of claim 1, wherein [[the]] respective ones of the plurality of first resilient core members have corresponding respective first structural profiles including first profile heights, first profile thicknesses, and first profile radii of curvature, and wherein respective ones of the plurality of second resilient core members have corresponding respective second structural profiles including second profile heights, second profile thicknesses, and second profile radii of curvature.

The flex beam of claim 9, wherein the corresponding respective first structural profiles are uniform, the corresponding respective second structural profiles are uniform, and the corresponding respective second structural profiles match the corresponding respective first structural profiles.

The flex beam of claim 9, wherein the corresponding respective first structural profiles are uniform, the corresponding respective second structural profiles 

The flex beam of claim 9, wherein the corresponding respective first structural profiles are uniform, the corresponding respective second structural profiles are uniform, and the second profile thicknesses of the corresponding respective second structural profiles differ from the first profile thicknesses of the corresponding respective first structural profiles.

The flex beam of claim 9, wherein the corresponding respective first structural profiles are uniform, the corresponding respective second structural profiles are uniform, and the second profile radii of curvature of the corresponding respective second structural profiles differ from the first profile radii of curvature of the corresponding respective first structural profiles.

The flex beam of claim 9, wherein a first one of the first profile thicknesses differs from a second one of the first profile thicknesses.

The flex beam of claim 9, wherein a first one of the first profile radii of curvature differs from a second one of the first profile radii of curvature.

The flex beam of claim 1, wherein the first composite laminate includes a first linear segment, a second linear segment, and a downwardly-concave segment extending between the first and second linear segments, and wherein the second composite laminate includes a third linear segment, a fourth linear segment, and an upwardly-concave segment extending between the third and fourth linear segments, the downwardly-concave and upwardly-concave segments being configured to define a bending location of the flex beam.

The flex beam of claim 1, wherein a first one of the plurality of first resilient core members is spaced apart from a second one of the plurality of first resilient core members, the second one of the plurality of first resilient core members is spaced apart from a third one of the plurality of first resilient core members, and the third one of the plurality of first resilient core members is spaced apart from a fourth one of the plurality of first resilient core members, the flex beam further comprising a first elastomeric member extending between the first and second ones of the plurality of first resilient core members, and a second elastomeric member extending between the third and fourth ones of the plurality of first resilient core members.

18-22.	(Canceled) 

A flex beam for coupling a rotor blade to a rotor hub, the flex beam comprising:
a first composite laminate forming a first skin of the flex beam;

a third composite laminate located between the first composite laminate and the second composite laminate;
a plurality of first resilient core members, each one of the plurality of first resilient core members extending transversely from the first composite laminate [[and]] to the third composite laminate, each one of the plurality of first resilient core members including:
a first segment;
a second segment extending from the first segment in a first direction defined by a first radius of curvature between the first and second segments; and
a third segment extending from the second segment in a second direction defined by a second radius of curvature between the second and third segments; and
a plurality of second resilient core members, each one of the plurality of second resilient core members extending transversely from the second composite laminate [[and]] to the third composite laminate. 

The flex beam of claim 23, wherein each one of the plurality of first resilient core members [[are]] is coupled to the first composite laminate via a corresponding one of a plurality of pi joints.

The flex beam of claim 23, wherein the first segment of each one of the plurality of first resilient core members has a first height and a first thickness, the second segment of each one of the plurality of first resilient core members has a second height and a second thickness, and the third segment of each one of the first resilient core members has a third height and a third thickness. 

The flex beam of claim 25, wherein the first height is greater than the second height, and the third height is greater than the first height.

The flex beam of claim 25, wherein the first thickness, the second thickness and the third thickness are substantially equal to one another.

The flex beam of claim 23, wherein the first radius of curvature is substantially equal to the second radius of curvature.

The flex beam of claim 23, wherein [[the]] respective ones of the plurality of first resilient core members are uniformly spaced apart from one another.

The flex beam of claim 23, wherein a first one of the plurality of first resilient core members is spaced apart from a second one of the plurality of first resilient core members by a first distance, and the second one of the plurality of first resilient plurality of first resilient core members by a second distance greater than the first distance.  

The flex beam of claim 23, wherein the first composite laminate includes a first linear segment, a second linear segment, and a downwardly-concave segment extending between the first and second linear segments, and wherein the second composite laminate includes a third linear segment, a fourth linear segment, and an upwardly-concave segment extending between the third and fourth linear segments, the downwardly-concave and upwardly-concave segments being configured to define a bending location of the flex beam.

The flex beam of claim 23, wherein a first one of the plurality of first resilient core members is spaced apart from a second one of the plurality of first resilient core members, the second one of the plurality of first resilient core members is spaced apart from a third one of the plurality of first resilient core members, and the third one of the plurality of first resilient core members is spaced apart from a fourth one of the plurality of first resilient core members, the flex beam further comprising a first elastomeric member extending between the first and second ones of the plurality of first resilient core members, and a second elastomeric member extending between the third and fourth ones of the plurality of first resilient core members.

Election/Restrictions
Claim 1, 2, 4-17 and 23-32 are allowable. The restriction requirement between Species 1-9 , as set forth in the Office action mailed on 9/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/29/2020 is withdrawn.  Claims 8 and 11-17, directed to non-elected species 2-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-17 and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 23, the prior art of record fails to fairly teach or suggest a plurality of first resilient core members, each one of the plurality of first resilient core 
The prior art of Buesing teaches a plurality of first and second resilient core members that extend transversely between the first/second composite laminate to the third composite laminate each having a first segment, however, the first and second resilient core members do not fairly teach or suggest a second segment extending from the first segment in a first direction defined by a first radius of curvature between the first and second segments and a third segment extending from the second segment in a second direction defined by a second radius of curvature between the second and third segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745